FINAL REJECTION
This is in response to Applicant amendments filed on 08/03/2021 amending Claims 1, cancelling Claim 4, and adding Claims 14-15. Claims 1-3, 5-15 are examined.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 6,941,760) in view of Ress (US 6,273, 671) and of Greene (2005/0056724).

Regarding Claim 12: Jones discloses a method for a reactivation (the start system 12 discloses the method of operation) of a turbine engine (gas turbine, not numbered, see Title) of an aircraft (100; Fig. 1), the method comprising during an emergency (See Fig. 4, annotated figure 760’, and Col. 3 L. 39-50 wherein the engine is started in less than 10 seconds which corresponds to Applicant Specification see Para. 4 P. 2):  4- a step of controlling the opening (Col. 3 L. 39-50) of a pneumatic valve  (46; Fig. 3) arranged on a pneumatic circuit (see annotated figure 760’) between a pneumatic storage (36; Fig. 3) and a pneumatic turbine (see annotated 
 - a step of conveying pressurized gas taken off to said pneumatic turbine (Col. 3 L. 39-50), - a step of transformation, by said pneumatic turbine, of pneumatic power of said pressurized gas into mechanical power in order to reactivate the turbine engine during said emergency (see Col. 3 L. 39-50 wherein the compressed gas from 36 impinge the blades of the pneumatic motor to provide rotation of the rotor and reactivation of the engine.)
Jones is silent regarding the turbine engine having both a pneumatic turbine and a compressor.
However, Ress teaches a gas turbine engine (30; Fig. 1; Col. 2 L. 40-43) having an axial compressor (“axial compressor” Col. 4 L. 45-47, i.e. what is used as a pneumatic turbine in Jones) and a centrifugal compressor (“centrifugal compressor” Col. 4 L. 45-47; 102 Figs. 2-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of  Ress  to add to the turbine engine of Jones a compressor. Doing so would enable to further increase compression and thus have a more efficient engine.

 	Jones in view of Ress is silent regarding the turbine engine being a turbine engine for a helicopter.
However, Greene teaches a similar gas turbine engine as Jones and Ress (see 20; Fig. 2) that is used for a helicopter (see Fig. 1)



Regarding Claim 14: Jones discloses a system (see annotated figure 760’) comprising
an aircraft turbine engine (gas turbine, not numbered, see Title), the turbine engine comprising a combustion chamber (20; Fig. 4) and a turbine (30; Fig. 4);
a device (12; Fig.2) for  rapid reactivation (See Fig. 4, annotated figure 760’, and Col. 3 L. 39-50 wherein the engine is started in less than 10 seconds which corresponds to Applicant Specification see Para. 4 P. 2) of the turbine engine, the 
 a pneumatic turbine (see annotated figure 760’) mechanically connected to said turbine engine (see annotated figure 760’ and Fig. 2 wherein the shaft 16 that mechanically connect the turbine which is part of the gas turbine engine) so as to be able to rotate said turbine engine (see Col. 3 L. 11-24 and 41-46 wherein the turbine is impinge by compressed gas and rotate the turbine engine via shaft 16)  and ensure the rapid reactivation thereof during an emergency (See Fig. 4, annotated figure 760’, and Col. 3 L. 39-50 wherein the engine is started in less than 10 seconds which corresponds to Applicant Specification see Para. 4 P. 2);
- a pneumatic storage (36; Fig. 3) connected to said pneumatic turbine by means of a pneumatic circuit (see annotated figure 760’) for supplying pressurized gas (02 ; Fig. 3) to said pneumatic turbine, - a controlled fast-opening pneumatic valve (46; Fig. 3) arranged on the 

Jones is silent regarding the turbine engine having both a pneumatic turbine and a compressor.
However, Ress teaches a gas turbine engine (30; Fig. 1; Col. 2 L. 40-43) having an axial compressor (“axial compressor” Col. 4 L. 45-47, i.e. what is used as a pneumatic turbine in Jones) and a centrifugal compressor (“centrifugal compressor” Col. 4 L. 45-47; 102 Figs. 2-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of  Ress  to add to the turbine engine of Jones a compressor. Doing so would enable to further increase compression and thus have a more efficient engine.

	Jones in view of Ress is silent regarding the turbine engine being a turbine engine for a helicopter.
However, Greene teaches a similar gas turbine engine as Jones (see 20; Fig. 2) that is used for helicopter (see Fig. 1)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones in view of Ress to incorporate the teachings of Greene   to have the aircraft being an helicopter and the aircraft 

Regarding the functional language “for rapid reactivation” It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 14 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 14 attempt to define the invention by what it does rather than what it is.

    PNG
    media_image1.png
    1104
    816
    media_image1.png
    Greyscale



Allowable subject matter

Regarding Claims 1-3, 5-11, 13, and 15: Claim 1-3, 5-11, 13, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to teach, in combination with the other limitations of dependent claims.

Response to Arguments
Applicant’s arguments filed 08/03/2021 have been considered but are not persuasive for the following reasons:
Applicant’s representative asserts that Jones fails to disclose a pneumatic turbine mechanically connected to the turbine engine.
However, as articulated in the present and previous Office Actions, Jones discloses the element “C” that comprises a rotor 24 and blades 26 that receives an impingement flow that spins-up the rotor 24 through impingement on the blades 26, i.e. the element “C” acts as a pneumatic motor/turbine (for example, see Col. 3 L. 42-50).


The recitation of Claims 12 and 14 merely recites “a pneumatic turbine mechanically connected to the turbine engine”.  Under Broadest Reasonable Interpretation (BRI), these recitations do not require that the pneumatic turbine only provides mechanical power to the gas turbine engine and does not receive any mechanical power from the gas turbine, and/or the pneumatic turbine is separated from the gas turbine engine.
Accordingly,   Jones discloses a pneumatic turbine mechanically connected to the turbine engine.


In addition, Applicant’s representative asserts that Ress is not relevant and does not provide any additional teaching.
However, Ress deal with the gas turbine engine field of endeavor as it is for Jones, see background section of both Ress and Jones. Thus Ress is relevant to Jones. 
In addition, Ress teaches that in a gas turbine engine more than one compressors can be used, either as more than one stages and/or as more than one type of compressor, e.g. axial type and centrifugal type (for example, see Col 4. L. 45-47 and Figs. 2-5).
As articulated, in the present and previous Office Actions the teaching of Ress, i.e. having more than one compressor in a gas turbine engine, is used to add a supplemental 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 3741     

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741